Appellant was indicted by the grand jury, charged with the offense of seduction. The jury found him guilty and assessed his punishment at three years confinement in the State penitentiary. *Page 486 
1. In the first bill of exceptions appellant complains that the prosecuting witness was permitted to testify that a child was born unto her on the 30th day of August, 1910. There was no error in admitting this testimony under the facts of this case as testified to by the prosecuting witness. (Snodgrass v. State,36 Tex. Crim. 207.)
2. Neither did the court err in permitting the prosecuting witness to testify to subsequent acts of intercourse between her and appellant. (Hinman v. State, 59 Tex.Crim. Rep., 127 S.W. Rep., 221.)
3. There was no error, under the evidence in this case, in permitting the question: "Had you been associated with him (defendant) like young people generally are?" (Carter v. State, 59 Tex.Crim. Rep., 127 S.W. Rep., 215.) The qualification of this bill by the court, that the prosecuting witness on direct and cross-examination had fully detailed the extent of her association with appellant, would authorize the question, under the decisions of this court. These are all the bills of exception in the record, but in the motion for a new trial there are a number of complaints to the charge of the court and the failure to give special charges requested.
4. In the seventh ground of the motion for a new trial appellant complains of the following paragraph of the court's charge:
"You are, however, instructed that corroborative evidence need not be direct and positive independent of the prosecutrix, Miss Ethel Harrison's, testimony, but such facts and circumstances as tend to support her testimony and which satisfy the jury that she is worthy of credit as to the facts essential to constitute the offense of seduction as hereinbefore defined to you, will fulfill the requirements of the law as to corroboration, and it is for you to say from all the facts and circumstances in evidence before you whether she has been sufficiently corroborated."
The error assigned is that the charge authorized the conviction of defendant if the corroborative evidence was such as tended to support the testimony of the prosecuting witness and satisfied the jury that she was worthy of credit, and did not require that the corroborative evidence be such that in addition thereto it tended to connect the defendant with the commission of the offense. This criticism seems to be well founded, for article 769 of the Code of Criminal Procedure provides that no conviction shall be had upon the testimony of the alleged seduced person unless the same is corroborated by other evidence tending toconnect the defendant with the offense charged. In Wisdom v. State, 45 Tex.Crim. Rep., 75 S.W. Rep., 22, a charge almost in terms like the one herein quoted is condemned, and it is held that the corroborative testimony must be such as not only to be convincing as to her credibility, but must also tend to connect the defendant with the commission of the offense, and the court should so instruct the jury. *Page 487 
5. Appellant also complains that the court erred in failing to charge the jury that if the prosecuting witness was unchaste at the time of the commission of the alleged offense, defendant would not be guilty, and erred in failing to give defendant's special charge presenting that issue. There is no positive testimony in the record that the alleged seduced female was lacking in chastity, but this may be shown by circumstances the same as the prosecuting witness can be corroborated by circumstantial evidence. A number of circumstances were proven by appellant that possibly raised this issue, and the court should have instructed the jury affirmatively that if at the date of the alleged seduction the injured female was unchaste and lacking in virtue the defendant would not be guilty.
We have carefully reviewed all the other assignments in the motion for a new trial and they present no error, but for the errors above pointed out this judgment is reversed and the cause is remanded.
Reversed and remanded.
                          ON REHEARING.                         March 6, 1912.